UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                                 January 10, 2006

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-1322

UNITED STATES OF AMERICA,                        Appeal from the United States
    Plaintiff-Appellee,                          District Court for the Eastern
                                                 District of Wisconsin.
      v.
                                                 No. 03 CR 164
ALLEN MATCHOPATOW,
    Defendant-Appellant.                         William C. Griesbach,
                                                 Judge.

                                     ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied that he would today impose the same
sentence, knowing of the guidelines’ advisory status. The range under the
guidelines is 140 to 175 months, and Matchopatow’s sentence of 164 months and
19 days is toward the high end of the range. The defendant did not respond to our
No. 04-1322                                                                Page 2



invitation to file an argument concerning the appropriate disposition of the appeal
in light of the district court’s response. We do not see any reason why
Matchopatow’s sentence would be deemed “unreasonable” in post-Booker practice.
The judgment of the district court therefore is AFFIRMED.